Citation Nr: 1828243	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  17-34 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to payment of assistance in acquiring an automobile and adaptive equipment under 38 U.S.C. § 3902; 38 C.F.R. § 3.808.

2.  Entitlement to payment of assistance in acquiring and adapting housing under   38 U.S.C. § 2101(a); 38 C.F.R. § 3.809.

3.  Entitlement to an effective date prior to September 18, 2014 for the award of special monthly compensation (SMC) for loss of use of both lower extremities, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1951 to January 1953.  The Veteran died in May 2015.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied an earlier effective date for the award of SMC for loss of use of both lower extremities, and entitlement to specially adapted housing and an automobile allowance (all for accrued benefits purposes).  In February 2017, an informal conference was held before a Decision Review Officer (DRO) at the RO; notes from the conference are associated with the record.  In February 2018, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  At the hearing the appellant was granted a 30-day abeyance period for the submission of additional evidence.  Additional argument, including a March 2018 Motion of CUE (in a March 2015 rating decision) regarding the effective date assigned for SMC for loss of use of both lower extremities, was received.  

As noted above, in March 2018 VA received argument from the appellant which states, "Consideration for earlier effective date, for SMC for loss of use of both feet" and "Request review of exhibits and consideration of CUE."  The appellant appears to be alleging CUE in the rating decision currently on appeal.  As that appeal remains pending, it is nonfinal and nonbinding.  Hence, it cannot be reversed or revised via a CUE motion, and the Board can take no further action on the CUE assertions at this time.  See 38 C.F.R. § 3.105; Link v. West, 12 Vet. App. 39, 45 (1998) (where a rating decision is rendered nonfinal by the appellant's timely appeal to the Board, a claim of CUE does not exist, as a matter of law, as to that RO decision).  The Board notes that its present de novo review of the appeal affords the appellant a standard of review more favorable than the CUE standard; the CUE contention is moot.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The matters of whether the appellant is entitled to payment for specially adaptive housing allowance benefits and seeking an effective date prior to September 18, 2014 for the award of (SMC) for loss of use of both lower extremities, for purposes of accrued benefits are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is required.


FINDING OF FACT

The appellant is not a Veteran or a member of the Armed Services, and assistance in the purchase of an automobile and adaptive equipment is not a periodic monetary benefit requiring the assignment of an effective date and ongoing or retroactive payments.   




CONCLUSION OF LAW

The appellant is not a proper claimant for payment of assistance in the purchase of an automobile and adaptive equipment, and her claim for such benefit must be denied as a matter of law.  38 U.S.C. § 3902 (2012); 38 C.F.R. § 3.808 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-04 (2004).  

Legal Criteria, Factual Background, and Analysis

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits [emphasis added] to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C. § 5121; 38 C.F.R. § 3.1000(a).  

Under 38 U.S.C. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  Under 38 U.S.C.§ 3901, an "eligible person" is either a Veteran or a member of the Armed Services. 

In Gillis v. West, 11 Vet. App. 441, 442 (1998), the U.S. Court of Appeals for Veterans Claims (CAVC) held that financial assistance in the purchase of an automobile or other conveyance is not capable of being claimed as an accrued benefit ("such benefits cannot be determined with any certainty, and hence, the benefits cannot be considered periodic").    

The critical facts in this matter are not in dispute.  The appellant is neither a Veteran nor a member of the Armed Services (and therefore not in her own right an "eligible person" for payment of an automobile allowance).  A March 2015 rating decision granted the Veteran entitlement to automobile and adaptive equipment.  He died in May 2015 before he could use the benefit.  

The appellant seeks the automobile allowance as an accrued benefit.  She asserts that had VA acted promptly on the Veteran's claim, he would have used the benefit before he died.  On that matter case law interpreting the governing law and regulations is clear that an automobile and adaptive equipment allowance is not a periodic monetary benefit, and therefore not subject to a claim for accrued benefits.  See Gillis v. West, supra.  The Board acknowledges that in the circumstances presented the law may be harsh; nonetheless, the law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal in this matter must be denied.  


ORDER

The appeal seeking payment of assistance in the purchase of an automobile and adaptive equipment under 38 U.S.C.§  3902; 38 C.F.R. § 3.808 as an accrued benefit is denied.






REMAND

Entitlement to payment of a specially adaptive housing allowance

A March 2015 rating decision granted the Veteran entitlement to specially adapted housing.  The Veteran died in May 2015.  In a December 2015 statement, the Veteran's daughter reported that, "They were on target to start construction in June or July of 2015."  She reported that the Veteran passed away before he could utilize such benefit.  See February 2016 Report of General Information.  The appellant (with the assistance of her daughter) seeks to "reinstate" the specially adaptive housing allowance for the home where the appellant currently resides.  Id.  

In Pappalardo v. Brown, 6 Vet. App. 63 (1993), the CAVC held "as a matter of law, that a one-time payment for specially adapted housing does not qualify as a 'period monetary benefit' for purposes of 38 U.S.C.A. § 5121 and, therefore, is not payable as an accrued benefit."  However, in Pappalardo, the CAVC further indicated that if the Veteran had been approved for a housing grant prior to his death, VA would then need to determine whether it had the authority to make a reimbursement to the appellant.  The CAVC cited to 38 C.F.R. § 36.4406: "After approval of an application for grant, the Secretary shall decide upon a method of disbursement... and disburse the benefit payable accordingly.  Disbursement may be made to the veteran or to third parties who have contracted with the veteran...." 

Because the Veteran was approved for home adaptation prior to his death, the appellant may be able to recover expenses undertaken prior to the Veteran's death (or such may be paid directly to a contractor).  Based on review of the record, it is unclear if the Veteran incurred any costs associated with the planned renovation (such as costs associated with the preparation of an estimate or acquisition of materials).  The record includes estimates/proposals dated February 21, 2013 for "VA/ADA bathroom and misc (sic) work" (from GB General Contractors, received in October 2014) and March 26, 2013 for "Remodeling Needed Per ADA Requirements" (from Bo Jackson Painting & Remodeling, received in October 2014 and March 2018).  The February 2016 Report of General Information also noted the Veteran's daughter's "concerns in regards to the contractors."  Remand for further development of evidence regarding any costs incurred prior to the Veteran's death pursuant to the award of entitlement to specially adaptive housing allowance is necessary.

Entitlement to an effective date prior to September 18, 2014, for the award of SMC for loss of use of both lower extremities, for purposes of accrued benefits.

The appellant seeks an earlier effective date, for accrued benefits purposes, for the award of SMC for loss of use of the bilateral lower extremities.  The RO assigned an effective date of September 18, 2014, the date of claim for service connection for equilibrium problems secondary to service-connected hearing loss.  The record, however, reflects that in December 2012, VA received a claim for Home Improvement and Structural Alteration.  The claim indicates a worsening of the Veteran's functional capacity, implying potential need of aid and attendance or housebound benefits due to his newly wheelchair-bound status.  See May 29, 2012 VA physical medicine outpatient consult record.  As the Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, his December 2012 claim may constitute an implied claim for SMC for loss of use of both lower extremities.  Although awards of benefits are generally effective the date of receipt of the claim or date entitlement arose, whichever is later, an exception to this general rule occurs when an increase in disability (here, loss of use of the lower extremities) was factually ascertainable within one year prior to receipt of the claim.  38 C.F.R.§ 3.400(o)(2).

A review of the record found that pertinent private treatment records from the relevant period may be outstanding.  An August 2014 VA clinical record notes that the Veteran was "Followed by multiple specialists outside the VA : mostly at the methodist hospital including internal and endo"(sic).  The record contains several statements from physicians at Houston Methodist Hospital, including a May 9, 2012 statement regarding disequilibrium and an April 1, 2013 statement noting the Veteran's use of a walker and wheelchair for mobility.  Complete records of the Veteran's treatment at Houston Methodist Hospital are not associated with the record.  The August 2014 VA clinical record also notes that VA requested that Baylor University records pertaining to sensorineural hearing loss and vestibular weakness "be scanned in"; such records are not associated with the record.  Records of private treatment since 2011, particularly from Houston Methodist Hospital and Baylor University, may contain information material to the claim for an earlier effective date for the award of SMC for loss of use of both lower extremities (for purposes of accrued benefits).

After all relevant records are obtained on remand, a retrospective medical opinion to determine approximately when (as shown by the record) loss of use of the lower extremities was first factually ascertainable is necessary.  Chotta v. Peake, 22 Vet. App. 80 (2008).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the appellant to submit any evidence verifying payment for expenses the Veteran may have incurred pursuant to his award of entitlement to specially adaptive housing allowance between the March 2015 rating decision and his death in May 2015.  [Examples of such evidence might include copies of checks, payment receipts, and sales receipts for expenses incurred before the Veteran died.]  

2.  The AOJ should also ask the appellant to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment the Veteran received for disequilibrium and loss of use of his lower extremities, and to provide authorizations for VA to secure any private records of such evaluations or treatment (including specifically from Houston Methodist Hospital and Baylor University since 2011).  

The AOJ must secure for the record the complete records from the all providers/sources identified.  If any records sought are unavailable, the reason must be explained in the record.  If a private provider does not respond to a VA request for records, the appellant must be so advised, and also advised that ultimately it is her responsibility to ensure that private records are received.

3.  After the above development is completed, the AOJ should arrange for the record to be forwarded to an appropriate physician for review and an advisory medical opinion.  Upon review of the record (including this remand and any newly obtained records pursuant to the development above), the consulting physician should offer an advisory medical opinion that responds to the following: 

Based on review of the evidence of record, please identify the approximate date on which the Veteran's hearing loss and associated disequilibrium/vestibular weakness first manifested in functional loss of use of both feet (i.e., when no effective function remained other than that which would be equally well served by an amputation stump at the knee with use of a suitable prosthetic appliance). 

The consulting physician must explain the rationale for all opinions.  If a requested opinion cannot be provided without resort to mere speculation, the examiner must indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record, or the provider lacks the requisite knowledge or training). 

4.  Thereafter, the AOJ should review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


